Citation Nr: 0920662	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-04 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Whether new and material evidence has been received that 
warrants a reopening of the previously denied service 
connection claim for hypertension.  

2.	Service connection for peripheral neuropathy, to include 
as secondary to service-connected diabetes mellitus type II 
(diabetes).  

3.	Service connection for a heart disorder, to include as 
secondary to service-connected diabetes.  

4.	Service connection for peripheral vascular disease, to 
include as secondary to service-connected diabetes.  

5.	Service connection for a kidney disorder, to include as 
secondary to service-connected diabetes.  

6.	Service connection for a vision disorder, to include as 
secondary to service-connected diabetes.  

7.	Service connection for a back disorder.  

8.	Service connection for a right leg disorder.  

9.	Service connection for pes planus (flat feet).

10.	Increased initial rating for 
calluses of both feet, currently evaluated as 0 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 1967 to May 1970.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In this decision, the Board finds remand appropriate to 
resolve the Veteran's service connection claim for peripheral 
neuropathy, and to resolve other currently unappealed service 
connection claims for hearing loss and tinnitus.  In July 
2005, the RO denied the Veteran's claims to service 
connection for hearing loss and tinnitus.  Later that month, 
the Veteran filed a notice of disagreement (NOD) against that 
decision.  The Veteran has not been provided with a Statement 
of the Case (SOC) addressing these issues, however.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, these 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In an unappealed July 2002 rating decision, the RO denied 
the Veteran's service connection claim for hypertension.

2.	In April 2005, the Veteran filed a claim to reopen his 
service connection claim for hypertension.  

3.	In the October 2005 rating decision on appeal, the RO 
denied the Veteran's claim to reopen his service connection 
claim for hypertension.  

4.	VA has not received new and material evidence that 
warrants a reopening of the Veteran's service connection 
claim for hypertension.  

5.	The Veteran served in the Republic of Vietnam.  

6.	The Veteran's kidney disorder did not manifest during the 
Veteran's active military service or within one year of 
discharge from service.   

7.	 The Veteran's kidney disorder is not related to service 
or to his service-connected diabetes.      

8.	A heart disorder did not manifest during the Veteran's 
active military service or within one year of discharge from 
service.    

9.	The medical evidence of record indicates that the Veteran 
does not have a current heart disorder.        

10.	Peripheral vascular disease did not manifest during the 
Veteran's active military service or within one year of 
discharge from service.    

11.	The medical evidence of record indicates that the 
Veteran does not have peripheral vascular disease.    

12.	A vision disorder did not manifest during the Veteran's 
active military service or within one year of discharge from 
service.    

13.	The medical evidence of record does not indicate that 
the Veteran has a current vision disability.    

14.	The evidence of record indicates that the Veteran does 
not have a right leg disorder.  

15.	The medical evidence of record does not link 
degenerative joint and disc disease of the lower spine to 
service.  

16.	The medical evidence of record preponderates against the 
Veteran's claim that his pre-service pes planus was 
aggravated by service.  

17.	The medical evidence of record indicates that the 
Veteran's service-connected bilateral calluses of the foot do 
not necessitate intermittent systemic medication, such as 
immunosuppressive retinoids, for a total duration of less 
than six weeks over a 12-month period since April 2005.   




CONCLUSIONS OF LAW

1.	A July 2002 rating decision that denied the Veteran's 
service connection claim for hypertension is final.  38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2008).   

2.	New and material evidence has not been submitted to reopen 
the claim of service connection for hypertension.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).     

3.	A kidney disorder was not incurred in or aggravated by 
service, nor may such be presumed related to service.  38 
U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

4.	A heart disorder was not incurred in or aggravated by 
service, nor may such be presumed related to service.  38 
U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

5.	Peripheral vascular disease was not incurred in or 
aggravated by service, nor may such be presumed related to 
service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

6.	A vision disorder was not incurred in or aggravated by 
service, nor may such be presumed related to service.  38 
U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 4.9 (2008).  

7.	A right leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

8.	The Veteran's degenerative joint disease and degenerative 
disc disease of the lower spine was not incurred in or 
aggravated  byservice.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

9.	The Veteran's pes planus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 4.9, 4.57 (2008).  

10.	The criteria for a compensable rating, for the Veteran's 
service-connected bilateral foot callosities, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7824 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided in this decision have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification to the Veteran in several letters 
between April 2005 and January 2007.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claims, and of the 
elements of his claims.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  VA advised the Veteran of the respective duties of 
the VA and of the Veteran in obtaining evidence needed to 
substantiate his claims.  And VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
With regard to the claims for service connection, VA did not 
provide full VCAA notification to the Veteran until after the 
rating decisions on appeal here.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided 
to a claimant before the initial unfavorable RO decision); 
Dingess/Hartman, supra.  And, with regard to the claim for 
increased rating for a foot disorder, VA did not provide the 
Veteran with a notification letter that details the 
disability criteria underlying the claim.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).   

Nevertheless, the Board finds that any presumed prejudice 
incurred by the Veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  In the October 2007 rating decision on 
appeal, the RO provided the criteria for a compensable 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7824, 
which is the disability code pertaining to the Veteran's 
claim for a compensable rating for a foot disorder.  Then, in 
a January 2007 Statement of the Case (SOC) of record, the RO 
readjudicated the Veteran's claim.  See Vazquez-Flores, 
supra.  Moreover, the RO readjudicated each of the Veteran's 
claims in an October 2007 Supplemental SOC (SSOC) of record.  
See Mayfield, 444 F.3d 1328.  Based on this background, the 
Board finds VA's untimely and incomplete notice in this 
matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Claim to Reopen

In March 2002, the Veteran claimed service connection for 
hypertension.  The RO denied this claim in an unappealed July 
2002 rating decision (in this decision, the RO service 
connected the Veteran for diabetes).  That decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.    

The Veteran attempted to reopen his service connection claim 
for hypertension in April 2005.  In the October 2005 rating 
decision on appeal, the RO denied the Veteran's claim to 
reopen.  For the reasons set forth below, the Board agrees 
with that decision.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the Veteran's underlying claim here, 
the Board must first decide whether VA has obtained new and 
material evidence since the final July 2002 rating decision 
that denied the Veteran's claim for service connection.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2008).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, VA denied the Veteran's claim in a final July 2002 
rating decision.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of the July 2002 
rating decision with the evidence of record received since 
that decision.  

The relevant evidence of record in July 2002 consisted of 
statements from the Veteran and service treatment records 
that are negative for hypertension.  Based on this evidence, 
the RO denied the Veteran's claim to service connection for 
hypertension.  Again, that July 2002 decision became final.  
It is therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
relevant evidence that has been added to the record since the 
final July 2002 rating decision.  Since that decision, the 
relevant evidence that has been added to the record consists 
of statements from the Veteran suggesting that his 
hypertension relates to his service-connected diabetes; 
private and VA treatment records dated in the early to mid 
2000s, which note hypertension, and treatment for 
hypertension; an August 2005 VA compensation examination 
report which notes a diagnosis of hypertension, and which 
states that the Veteran's hypertension was diagnosed 
coincident with his diabetes, and which states that the 
Veteran's hypertension was not aggravated by his diabetes; 
and a November 2007 VA compensation examination report which 
notes the Veteran's diagnosed hypertension, but which does 
not note an opinion regarding causation.  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the July 2002 
final rating decision.  But the Board finds that none of this 
new evidence is material evidence.  Either by itself, or when 
considered with previous evidence of record, none of the new 
evidence comprises evidence that relates to an unestablished 
fact necessary to substantiate the claim - none of the new 
evidence states that the Veteran's hypertension either 
relates to his service or to his service-connected diabetes.  
38 C.F.R. §§ 3.156(a), 3.303, 3.310.  Rather, the August 2005 
VA examiner found the Veteran's hypertension to be unrelated 
to his diabetes.  

As such, the Board finds that new and material evidence has 
not been received to warrant a reopening of the Veteran's 
service connection claim for hypertension.  38 C.F.R. § 
3.156(a).  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
His claim must therefore be denied.  

III.  The Merits of the Claims for Service Connection

In the July 2002 rating decision, the RO service connected 
the Veteran for diabetes.  In subsequent claims filed in 
April 2005 and July 2006, the Veteran claimed secondary 
service connection based on his diabetes for several other 
disorders - a vision disorder, a heart disorder, peripheral 
vascular disease, and a kidney disorder.  The Veteran claims 
direct service connection for these disorders as well based 
on his service in the Republic of Vietnam.  And the Veteran 
also claims direct service connection for back, leg, and foot 
disorders.  The RO denied the Veteran's claims in the October 
2005 and February 2007 rating decisions on appeal.  

In this decision, the Board will address the Veteran's 
orthopedic disorders separately from his claims for service 
connection for heart, vascular, vision, and kidney disorders.        

A.	Heart Disorder, Peripheral Vascular Disease, Vision 
Disorder, Kidney Disorder

The record indicates that the Veteran does not have heart 
disease, peripheral vascular disease, or a vision disability.  
An August 2005 VA compensation examination report indicates 
that the Veteran does not have coronary artery disease, while 
VA treatment records - to include November 2006 
electrocardiogram test results - indicate a normal heart.  A 
November 2007 VA compensation examination report - which 
specifically addressed the Veteran's service-connected 
diabetes - indicated a normal heart upon examination.  With 
regard to the Veteran's claim for peripheral vascular 
disease, no medical evidence of record shows that the Veteran 
has this disorder.  Rather, an August 2005 VA vascular lab 
testing indicated "no arterial insufficiency," an August 
2005 VA compensation examiner assessing the Veteran's claim 
regarding hypertension noted "no signs of vascular 
insufficiency of the lower extremities," and a December 2006 
VA examiner assessing the Veteran's feet noted no "vascular 
insufficiency."  With regard to his vision - the record 
indicates that the Veteran has vision loss.  But an October 
2005 VA compensation examination report indicates corrected 
20/20 vision with no diplopia or fundus abnormality.  As for 
the evidence of a refractive error, the Board notes that 
vision loss - a refractive error of the eye - is one of the 
specific conditions that VA does not grant service connection 
for, as it is not considered a disability for VA purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9.  Such a condition is part of 
a life-long defect, and is normally a static condition which 
is incapable of improvement or deterioration.  See VAOGCPREC 
67-90 (1990).  

Given the medical evidence of record showing that the Veteran 
does not have heart, vascular, or vision disabilities, 
service connection is unwarranted for these disorders.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . .  In the absence of proof of a present 
disability there can be no valid claim.").  

By contrast, the record does not preponderate against the 
Veteran's claim that he has a current kidney disorder.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  A November 2007 VA compensation examination 
report notes a diagnosis of renal insufficiency.  A December 
2006 VA compensation examination report notes diagnoses of 
renal dysfunction.  And VA treatment records reflect 
treatment for this disorder.  

        

 Service in Vietnam

With regard to the issue of whether the Veteran incurred his 
renal disorder as a result of his service in Vietnam:  A 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and who has 
one of the listed diseases under 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  If a Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2007).  Moreover, 38 C.F.R. 
§ 3.309(e) also provides that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2.  

In this matter, the Board finds service connection for a 
kidney disorder based on exposure to herbicides unwarranted 
under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  
Although the record demonstrates that the Veteran served in 
Vietnam in the late 1960s, kidney disorders are not among the 
disorders listed under 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.309(e).  The Board notes moreover that the record does not 
indicate that the Veteran developed a kidney disorder within 
service or within one year of discharge from service.  38 
C.F.R. § 3.307(a)(6)(ii) (2007).  In fact, the earliest 
evidence of record of a kidney disorder is dated in the 
2000s, at least 30 years following service.  See 38 C.F.R. §§ 
3.307, 3.309 (2008) (certain conditions, such as kidney 
disorders, will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service).  As such, the Board finds that the Veteran is not 
entitled to a presumption of service connection for his renal 
disorder.  Id. 

Likewise, the Board finds that direct service connection 
would not be warranted here.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (a denial of presumptive service 
connection does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).  
In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Again, the Board notes that the record demonstrates that the 
Veteran has current renal insufficiency.  But, the evidence 
is equally clear that he did not manifest this disorder while 
in service or soon after service.  38 C.F.R. § 3.303(b); 
Pond, 12 Vet. App. at 346.  The Veteran's service treatment 
records are negative for this disorder.  The earliest 
evidence of record of a kidney disorder is found in medical 
evidence dated at least 30 years following service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability may be 
evidence against a claim of service connection).  And the 
Veteran claimed service connection for a kidney disorder in 
the mid 2000s, approximately 35 years following service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).  

With regard to the issue of medical nexus, the Board notes 
that no medical evidence of record attributes the Veteran's 
kidney disorder to service.  See Pond, supra.  

As such, the Board finds service connection for a renal 
disorder unwarranted, on either a presumptive or direct 
basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

        Secondary Service Connection for a Kidney Disorder  

The record also suggests that the Veteran's kidney disorder 
may be related to his service-connected diabetes.  As noted 
earlier, service connection may be established on a secondary 
basis for a disability that is proximately due to, the result 
of, or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2008).  

The evidence demonstrates that the Veteran has a renal 
disorder and diabetes.  As to whether these disorders relate, 
the Board finds that the evidence of record preponderates 
against the Veteran.  See Alemany, supra.  In the December 
2006 VA report, the examiner stated that it was less than 
likely that the Veteran's mild renal dysfunction relates to 
his diabetes.  As no medical evidence of record counters this 
opinion, the Board finds service connection for a renal 
disorder unwarranted on a secondary basis as well.  See 
38 C.F.R. § 3.310.  

B.	Back, Right Leg, and Pes Planus Disorders

In April 2005, the Veteran claimed service connection for low 
back and right leg disorders, which he claims relate to an 
in-service assault, and for pes planus (flat feet) which the 
record suggests may have been aggravated by service.  

	Right Leg Disorder 

The record indicates that the Veteran does not have a right 
leg disorder.  Though a December 1968 service treatment 
record notes a complaint of right leg pain, no private or VA 
treatment records notes a current right leg disorder.  And 
none of the several VA compensation examination reports of 
record notes a right leg disorder.  As such, service 
connection is unwarranted for a right leg disorder.  See 
Brammer, supra.    


	Lower Spine Disorder 

The medical evidence of record does however show that the 
Veteran has a current lower spine disorder.  The December 
2006 VA report notes degenerative disc disease and 
degenerative joint disease of the lumbosacral spine.  

Service treatment records note that the Veteran complained in 
April 1969 of back pain.  As noted by the December 2006 VA 
examiner, the Veteran was then seen for interscapular pain.  
As to whether this disorder related to the current disorder, 
the examiner stated that the Veteran's x-rays reveal 
dextroscoliosis with secondary degenerative joint disease and 
disc disease, and that the possibility that the Veteran had 
these disorders during service could not be excluded.  He 
further stated that he could not opine on the matter without 
resorting to speculation.   Accordingly, in view of the long 
period between service and the diagnosis, the record lacks a 
basis to associate the current back disability to service.

	Pes Planus

The medical evidence of record also shows that the Veteran 
has a current pes planus disorder.  September 2007 and 
December 2006 VA compensation examination reports note 
diagnoses of bilateral pes planus.  Nevertheless, in the 
October 2005 rating decision on appeal, the RO denied the 
Veteran's claims.  Following review of the evidence of 
record, the Board agrees with the denial of this claim.  

The record demonstrates that the Veteran had pes planus prior 
to service, and had difficulties related to his feet during 
service.  The Veteran's April 1967 enlistment report of 
medical examination notes pes planus, while the April 1967 
enlistment report of medical history notes "foot trouble."  
October 1968 service treatment records note complaints of a 
skin disorder on the feet, and of difficulties related to 
foot wear.  Though the Veteran's April 1970 separation report 
of medical examination finds the Veteran's feet to be normal, 
an accompanying report of medical examination notes "foot 
trouble."  And a December 1977 report of medical examination 
- reportedly conducted pursuant to the Veteran's reserve 
service - noted bilateral pes planus, while an accompanying 
report of medical history noted no foot problems.  

The record therefore demonstrates that the Veteran currently 
has pes planus, and had the disorder before and during 
service.  

As to the issue of medical nexus, the Board notes two 
opinions of record addressing the Veteran's pes planus.  The 
December 2006 VA examiner stated that it is likely that the 
Veteran had a pre-service pes planus disorder that was 
aggravated by military service.  But the September 2007 VA 
examiner stated that the Veteran likely has a congenital pes 
planus disorder rather than one that was acquired, and that 
no medical evidence indicated an in-service worsening of the 
disorder beyond normal progression.    

This evidence raises several questions that need to be 
addressed in order to resolve the Veteran's claim to service 
connection.  First, is the Veteran's pes planus a congenital 
or acquired disorder?  Second, if the disorder is a 
congenital disorder, can the Veteran nevertheless gain 
entitlement to service connection for his pes planus based on 
an in-service aggravation of the disorder?  Third, if he is 
eligible for service connection, what standard of proof 
should apply - to deny his claim must the preponderance of 
the evidence merely show that the Veteran's pes planus did 
not worsen during service beyond the normal progression of 
the disorder, or must VA show by clear and unmistakable 
evidence both that the Veteran had the disorder prior to 
service and that it was not aggravated by service?  Fourth, 
under the proper standard, and assuming arguendo that the 
Veteran's pes planus is a disorder that is eligible for a 
service connection finding and concomitant disability 
compensation, does the evidence indicate that the Veteran's 
pre-service pes planus was aggravated by service?  



1.  Congenital or Acquired Pes Planus

In general, mere congenital or developmental defects are not 
diseases in the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9.   

With regard to pes planus disorders, 38 C.F.R. § 4.57 states 
that service connection should not be warranted for a 
congenital flat foot disorder, but that service connection 
should be warranted for an acquired flat foot disorder.  So 
the immediate issue in this matter is whether the Veteran's 
pes planus is acquired or congenital.  The only medical 
evidence addressing the issue is found in the September 2007 
VA opinion, which indicates that the disorder is congenital.  
The fact that the disorder was noted upon entry into service 
- at the age of 19 - supports this finding.  As such, the 
Board finds that the evidence of record shows that the 
Veteran's pes planus disorder is congenital.   

2.  Aggravation of a Congenital Disorder Such as Pes Planus 

The next inquiry is whether service connection based on 
aggravation can be awarded for a congenital disorder despite 
the express prohibitions noted under 38 C.F.R. §§ 3.303(c), 
4.9, 4.57.   

VA has recognized an exception to the rule prohibiting 
service connection for 
congenital disorders.  This exception was specifically 
addressed by the VA General 
Counsel in VAOPGCPREC 82-90.  This opinion draws a 
distinction between two 
types of congenital disorders - diseases and defects.  
Service connection may be 
warranted where a pre-service "disease" has been aggravated 
by service, but service 
connection should not be awarded in cases where the disorder 
is found to be a 
"defect."  A "defect differs from a disease in that the 
former is 'more or less 
stationary in nature' while the latter is 'capable of 
improving or deteriorating.'"  
VAOPGCPREC 82-90.   

If the Veteran's pes planus were deemed to be a "defect" a 
service connection finding would not be warranted.  But, if 
his pes planus were deemed to be a "disease," service 
connection may be warranted, depending on what the medical 
evidence of record indicates, and on which standard of proof 
applies in this matter.  

3.  Appropriate Standard of Proof in this Matter

Every Veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2008), and a history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1).

Here, the record shows that the Veteran's foot disorder was 
noted at the time of his entry into active service.  So the 
presumption of sound condition, and the burdensome standard 
set forth under 38 U.S.C.A. § 1111, does not apply here.  If 
the Veteran's disorder were deemed to be a disease, and 
therefore eligible for service connection by aggravation, VA 
would not need to show by clear and unmistakable evidence 
both that the Veteran's disorder existed prior to service and 
was not aggravated by service.  As the Veteran's pes planus 
was noted upon entry into service, the preponderance of the 
evidence standard as set out under 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102 would apply.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

4.  Evidence of Aggravation of the Pre-Service Pes Planus

As noted, the December 2006 VA examiner found that the 
Veteran's pre-service pes planus was as likely as not 
aggravated by service, while the September 2007 examiner 
stated that his disorder was not aggravated by service.  In 
assessing this conflicting evidence, the Board is mindful 
that, in order to deny a claim of service connection, the 
evidence of record must preponderate against that claim.  See 
Alemany, supra.  Otherwise, the doctrine of reasonable doubt 
would apply, and service connection would be warranted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  So, while the 
medical evidence of record may seem divided on the issue of 
whether the Veteran's pes planus relates to service, the 
Board would nevertheless find service connection unwarranted 
here in the event the Veteran's pes planus were to be 
construed as a "disease."  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (the Board must account for the evidence it 
finds persuasive or unpersuasive).   

The above-noted medical opinions themselves balance one 
another - each examiner is a physician, each indicated review 
of the claims file, each indicated in-person evaluation of 
the Veteran, and each detailed his report with specific 
findings.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(a medical opinion based on unsubstantiated history, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty needed for a service 
connection finding).  If these opinions were the only 
evidence of record, the reasonable doubt doctrine would 
perhaps be applicable in assessing whether the evidence 
indicates aggravation of a pre-service "disease."  But the 
Board has reviewed the record in its entirety, and finds that 
it serves to corroborate the September 2007 examiner's 
negative opinion.  Though the Veteran complained of foot skin 
problems during service (he has been service connected for 
calluses on his feet - see Part IV of this decision), his May 
1970 separation report of medical examination found his feet 
to be normal.  Indeed, the earliest post-service medical 
evidence of record indicating foot problems associated with 
the Veteran's pes planus is found in private and VA treatment 
records dated in the 2000s, at least 30 years following 
service.  See Maxson, supra.  And again, the Board notes that 
the Veteran did not claim service connection for his pes 
planus until April 2005, almost 35 years following service.  
See Shaw, supra.  Hence, the record itself supports the 
September 2007 VA report which found "nothing in his service 
medical records to reflect a worsening of his condition 
beyond normal progression caused by his active military 
duty."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  

To summarize, the board finds service connection unwarranted 
here for a heart disorder, peripheral vascular disease, a 
vision disorder, a kidney disorder, a right leg disorder, and 
a pes planus disorder.  As the preponderance of the evidence 
is against these claims, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  However, the Board does find 
service connection warranted for degenerative joint disease 
and degenerative disc disease of the lower spine.  

IV.  The Merits of the Claim for Increased Rating

In April 2005, the Veteran claimed service connection for 
"corns" on his feet.  In October 2005, the RO granted 
service connection for calluses of the feet, and awarded a 0 
percent disability evaluation effective the date of the 
Veteran's claim.  The Veteran appealed this decision, arguing 
that a higher rating was warranted here.  

In this decision, the Board must review the evidence of 
record, and must determine whether a compensable rating has 
been warranted at any time during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where 
the original rating assigned is appealed, consideration must 
be given to whether a higher rating is warranted at any point 
during the pendency of the claim).  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

As the Veteran's service-connected foot disorder is primarily 
a skin disorder, the RO rated the Veteran's foot disorder 
under Diagnostic Code (DC) 7899-7824 of 38 C.F.R. § 4.118.  
The Board notes that DC 7899 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders rated under the code.  See 38 C.F.R. § 4.27.  In 
this matter, the RO has found DC 7824, which rates diseases 
of keratinization, as the most analogous DC to the Veteran's 
service-connected foot calluses.  Under DC 7824, ratings of 
0, 10, 30, and 60 percent may be assigned.  See 38 C.F.R. 
§ 4.118.  To warrant a compensable evaluation (10 percent), 
the evidence must show localized or episodic cutaneous 
involvement and intermittent systemic medication, such as 
immunosuppressive retinoids, required for a total duration of 
less than six weeks during the past 12-month period.  

The medical evidence in this matter consists of December 2006 
and September 2007 VA compensation examination reports 
addressing the Veteran's feet, a November 2007 VA 
compensation examination report addressing the Veteran's 
service-connected diabetes, and VA and private treatment 
records.  While some of this evidence notes the presence of 
minor callosities, none of this evidence indicates 
"intermittent systemic medication, such as immunosuppressive 
retinoids, required for a total duration of less than six 
weeks during the past 12-month period."  See 38 C.F.R. 
§ 4.118, DC 7824.  

The December 2006 VA examiner noted mild keratinization or 
mild callosity over the lateral aspect of both fifth toes 
over the proximal interphalangeal joint.  He noted no 
callosities over the soles of the feet, no skin breakdown, 
and no unusual shoe wear pattern.  The examiner noted the 
Veteran's complaints of pain, but noted no objective evidence 
of painful motion, edema, instability, weakness, or 
tenderness.  And the examiner noted no use of systemic 
medication.  The September 2007 VA examiner noted the 
Veteran's complaints of foot pain related to his pes planus, 
noted hyperkeratosis/callosities along the medial border of 
both arches, and noted small calluses on the dorsolateral 
aspect of the fifth toes.  This examiner did not note any use 
of systemic medication.  The November 2007 examiner evaluated 
the Veteran's feet as part of his examination of the 
Veteran's diabetes.  In the report, the examiner noted the 
Veteran reported history of recurrent athlete's foot and 
tinea cruris infections.  On examination, he noted pink, 
warm, and dry feet with no edema, cyanosis, clubbing, rashes, 
blistering, or calluses.  And private and VA treatment 
records, dated from the early 2000s, indicate complaints of 
pain and discomfort in the feet, but do not indicate use or 
prescription of systemic medication for the treatment of this 
disorder.  

Based on this evidence, the Board finds a compensable rating 
to 10 percent unwarranted in this matter.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the 
Veteran's increased rating claim for bilateral foot 
callosities is denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.   

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2008).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

The Board notes that it has closely reviewed and considered 
the lay statements in this matter from the Veteran, his 
friends, and his relatives.  While these statements may be 
viewed as evidence, the Board must also note that laypersons 
without medical expertise or training are not competent to 
offer medical evidence on matters involving diagnosis and 
etiology.  Therefore, the statements alone are insufficient 
to prove the Veteran's claims.  Ultimately, a lay statement, 
however sincerely communicated, cannot form a factual basis 
for granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	New and material evidence to reopen the Veteran's service 
connection claim for hypertension has not been received, and 
the appeal as to this issue is denied.    

2.	Service connection for a vision disorder, to include as 
secondary to service-connected diabetes, is denied.    

3.	Service connection for a heart disorder, to include as 
secondary to service-connected diabetes, is denied.    

4.	Service connection for peripheral vascular disease, to 
include as secondary to service-connected diabetes, is 
denied.    

5.	Service connection for a kidney disorder, to include as 
secondary to service-connected diabetes, is denied.    

6.	Service connection for degenerative joint disease and 
degenerative disc disease of the lower spine is denied.     

7.	Service connection for a right leg disorder is denied.    

8.	Service connection for pes planus is denied.  

9.	Entitlement to a compensable initial rating, for the 
Veteran's service-connected bilateral foot callosities, is 
denied.    


REMAND

The record demonstrates that the Veteran currently has 
peripheral neuropathy and diabetes.  But the record does not 
contain a medical opinion addressing the Veteran's claim that 
his peripheral neuropathy relates to his service-connected 
diabetes.  See 38 C.F.R. § 3.310.  

Moreover, as indicated in the Introduction, a SOC is due in 
this matter for the Veteran's service connection claims for 
hearing loss and tinnitus.  See Manlincon, supra.  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
current peripheral neuropathy disorder 
he may have.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.  

2.  The examiner should then advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) 
that any current peripheral neuropathy 
disorder relates to the Veteran's 
service-connected diabetes.  Any 
opinion rendered should be supported by 
a rationale.            

3.  Following proper notification and 
assistance, the RO should readjudicate 
the Veteran's service connection claims 
for peripheral neuropathy, hearing loss, 
and tinnitus.  If a determination remains 
unfavorable to the Veteran, the RO should 
issue a SOC that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


